         Case 3:16-bk-02230-PMG               Doc 1336         Filed 03/11/19        Page 1 of 4



                                          ORDERED.


    Dated: March 08, 2019




                            UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

In re:
                                                                        Case No. 3:16-bk-02230-PMG
RMS TITANIC, INC., et al.,1                                             Chapter 11

      Debtors.                                                          (Jointly Administered)
____________________________________/

APPLICABLE DEBTOR:
                                                                        Case No. 3:16-bk-02230-PMG
RMS TITANIC, INC.

      Debtor.
____________________________________/

              ORDER DISMISSING CHAPTER 11 CASE OF DEBTOR
            RMS TITANIC, INC. AND AMENDING ORDER GRANTING
          MOTION FOR JOINT ADMINISTRATION OF CHAPTER 11 CASES

         THIS CAUSE is before the Court upon the Consent Motion for Entry of an Order

Dismissing the Chapter 11 Case of Debtor RMS Titanic, Inc. and Amending the Order

Granting Motion for Joint Administration of Chapter 11 Cases [ECF No. 1332] (the


1
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: RMS Titanic, Inc. (3162); Premier Exhibitions, Inc. (4922); Premier Exhibitions
Management, LLC (3101); Arts and Exhibitions International, LLC (3101); Premier Exhibitions International,
LLC (5075); Premier Exhibitions NYC, Inc. (9246); Premier Merchandising, LLC (3867), and Dinosaurs
Unearthed Corp. (7309). The Debtors’ service address is c/o Troutman Sanders LLP, 600 Peachtree Street NE,
Suite 3000, Atlanta, GA 30308.
      Case 3:16-bk-02230-PMG           Doc 1336     Filed 03/11/19      Page 2 of 4




“Motion”) filed by debtor RMS Titanic, Inc. (“RMST”). On October 19, 2018, the Court

entered an Order (A) Approving Asset Purchase Agreement; (B) Authorizing Sale of the

Transferred Assets Free and Clear of All Liens, Claims, Encumbrances and Interests; (C)

Authorizing the Assumption and Assignment of Certain Executory Contracts and Leases in

Connection Therewith; (D) Approving Settlement with the Pacbridge Parties; and (E)

Granting Related Relief (ECF No. 1232) (the “Sale Order”). In the Sale Order, the Court

found that upon the closing of the transactions contemplated thereunder, and subject to the

conditions set forth in the Asset Purchase Agreement approved thereby, cause will exist for

dismissal of the In re RMS Titanic, Inc., Case No. 3:16-bk-2230-PMG (Bankr. M.D. Fla.)

chapter 11 case (the “RMST Chapter 11 Case”) (Sale Order ¶ Z), and ordered that upon the

closing, subject to the conditions set forth in the Asset Purchase Agreement, the RMST

Chapter 11 Case would be dismissed, without further motion, hearing or Court order (Sale

Order ¶ 38).

       As set forth in the Notice of Closing of Sale of Substantially All of the Debtors’ Assets

and Amendment to Asset Purchase Agreement (ECF No. 1319) filed by the Debtors, the sale

approved by the Sale Order closed on February 13, 2019. The Court has reviewed the Motion

and determined that good and sufficient cause exists to grant the relief requested therein.

       Accordingly, it is ORDERED:

       1.      The RMST Chapter 11 Case is DISMISSED.

       2.      The Order Granting Motion for Joint Administration of Chapter 11 Cases

(ECF No. 100) is hereby amended to reflect the dismissal of the RMST Chapter 11 Case and

the designation of In re Premier Exhibitions, Inc., 3:16-bk-2232-PMG as the new “Lead
        Case 3:16-bk-02230-PMG                Doc 1336         Filed 03/11/19        Page 3 of 4




Case” under which the remaining above-captioned chapter 11 cases shall be jointly

administered pursuant to Bankruptcy Rule 1015(b).

         3.       For the avoidance of doubt, the jointly administered cases of Premier

Exhibitions, Inc.; Premier Exhibition Management, LLC; Arts and Exhibitions International,

LLC; Premier Exhibitions International, LLC; Premier Exhibitions NYC, Inc.; Premier

Merchandising, LLC; and Dinosaurs Unearthed Corp. are not being dismissed and shall

continue to be jointly administered now under the lead case of In re Premier Exhibitions,

Inc., Case No. 3:16-bk-02232-PMG.

         4.       The caption of the jointly administered cases shall read as follows:

                     IN THE UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

    In re:                                                           Chapter 11

    Premier Exhibitions, Inc., et al.,2                              Case No. 3:16-bk-02232-PMG

                                                                     Jointly Administered
                              Debtors.



         5.       All docket entries in these chapter 11 cases shall be made in the Lead Case.




2
  The Debtors in the chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Premier Exhibitions, Inc. (4922); Premier Exhibition Management LLC (3101); Arts and
Exhibitions International, LLC (3101); Premier Exhibitions International, LLC (5075); Premier Exhibitions NYC,
Inc. (9246); Premier Merchandising, LLC (3867); and Dinosaurs Unearthed Corp. (7309). The Debtors’ service
address is c/o Troutman Sanders LLP, 600 Peachtree Street NE, Suite 3000, Atlanta, GA 30308.




                                                        3
        Case 3:16-bk-02230-PMG             Doc 1336      Filed 03/11/19     Page 4 of 4




         6.         The Clerk is directed to make a docket entry in the associated cases as follows:

“Notice of amendment to joint administration of cases. No further papers to be docketed in

this case. All papers should be docketed in the Lead Case No. 3:16-bk-02232.

         7.         The Clerk is further directed to take such other and further action as is

necessary or appropriate to carry out the terms of this order.


                                                  ###




Attorney Daniel F. Blanks is directed to serve a copy of this Order on all non-CM/ECF
interested parties and file a proof of service within 3 days of entry of the Order.




~#4830-2821-4153~




                                                   4
